Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peishi et al. (CN103898708A).
Regarding claim 1, Peishi et al. teaches a washing machine (see abstract), comprising: an outer barrel 24; an inner barrel 1 rotatably arranged in the outer barrel 24; and an inner barrel shaft connected to the inner barrel 1 so as to drive the inner barrel to rotate; during a washing process or a rinsing process, the inner barrel 1 is capable of serving as a water storage barrel, and a space between the inner barrel 1 and the outer barrel 24 is capable of being free from water; wherein a drainage hole 25 is formed in a bottom of the inner barrel 1; a sealing device is arranged at an outside of the bottom of the inner barrel 1; the sealing device comprises a sealing component 12-15 sleeving on the inner barrel shaft and a pull ring component 11; the sealing component 12-15 is installed at the bottom of the inner barrel 1 and is capable of 
Regarding claim 2, Peishi et al. teaches the limitations of claim 1. Peishi et al. also teaches in figure 1 and pages 5-6 of the translation that the inner barrel 1 comprises an inner barrel bottom and an inner barrel flange 16 connected to the inner barrel bottom; a connecting portion 19 for connecting with the inner barrel shaft is arranged in a center of the inner barrel flange 16; and the drainage hole 25 is formed in the inner barrel bottom outside the connecting portion 19.
Regarding claims 3 and 11, Peishi et al. teaches the limitations of claims 1 and 2. Peishi et al. also teaches in figures 1-4 and pages 5-6 of the translation that the sealing component 12-15 comprises a sealing jacket 12; the sealing jacket 12 sleeves on the inner barrel shaft; the sealing jacket 12 arranged at the outside of the bottom of the inner barrel, is capable of doing axial motion along the inner barrel 1, and the sealing jacket 12 is provided with sealing plug 15 matched with the drainage hole 25.
Regarding claim 9, Peishi et al. teaches the limitations of claim 1. Peishi et al. also teaches in figures 1-3 and pages 5-6 of the translation that a part of the sidewall of the inner barrel 1 that is lower than a highest water level of the washing machine is a hole-free barrel wall.

Allowable Subject Matter
Claims 4-8, 10, 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Peishi et al. (CN103898708A). Peishi et al. fails to teach/disclose all of the limitations of claims 4-8, 10, 12-20. Further no other prior art was located that fairly suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TINSAE B AYALEW/EXAMINER, Art Unit 1711